 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made this 11th day of
September, 2020, between AB International Group Corp., a Nevada corporation (the
“Company”) and Chiyuan Deng (“Employee”).

 

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on July 30, 2018 (the “Employment Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend certain provisions of the
Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

 

Section 4 shall be replaced in its entirety with the following:

 

“4. COMPENSATION. Employer agrees to pay or cause to be paid the following to
Executive for his services during the term of this Employment Agreement:

 

a. Salary. Employer shall pay the Employee $15,000 per month ($180,000 per
Year). The monthly amount will be paid to Employee once a month on the 5th of
each month. Company shall deduct or withhold any and all federal income and
social security taxes and state and local taxes required by law, if applicable.

 

b. Common Shares. Employee received 4000,000 shares of common stock in Employer
upfront for the six-year period of this Agreement. Employee will return to
Employer for cancellation 266,667 shares of common stock that he received from
the upfront issuance.

 

c. Annual Bonus. On January 1st of each calendar year the Agreement is in
effect, Employer, under direction of its Board, may pay or cause to be paid a
cash bonus or the equivalent in shares of common stock to Executive based upon
the discretion of the Board.

 

d. Preferred Shares. 100,000 shares of Series A Preferred Stock in Employer.”

 

In all other respects, the remaining terms, covenants, conditions and provisions
of the Employment Agreement shall continue in full force and effect to the
extent provided in the Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



AB International Group Corp.   Employee           By: /s/ Chiyuan Deng   By: /s/
Chiyuan Deng



  Chiyuan Deng   Chiyuan Deng   Chief Executive Officer      

 





 

